DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 2 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conzone et al. (US 2013/0338606 A1, hereinafter Conzone).
Re Claim 1. Conzone teaches a release agent (para. 44) for metal processing equipment, the release agent comprising:  
(a) boron nitride (Claim 1); and 
(b) a fumed metal oxide chosen from fumed alumina (para. 57).

Re Claims 2 and 4. Conzone teaches wherein the boron nitride is selected from hexagonal boron nitride (Claim 9).  

Re Claim 3. Conzone teaches wherein the release agent comprises about 0.1 to about 50 wt.% boron nitride (Claims 1 & 3).  

Re Claim 6. Conzone teaches wherein the release agent comprises the fumed metal oxide in an amount of about 0.01 wt.% to about 20 wt.% (Claims 6-8).  

Re Claim 7. Conzone teaches wherein the release agent comprises about the fumed metal oxide in an amount of from about 0.1 wt.% to about 10 wt.% (Claims 6-8).  

Re Claim 8. Conzone teaches wherein the release agent further comprises a filler chosen from alumina (A12O3), SiO2, ZnO, TiO2, or a combination of two or more thereof (Claim 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conzone as applied to claim 1 above, and further in view of Otsuka et al. (JP 2004-035579 A, hereinafter Otsuka, cited by applicant).
The teachings of Conzone have been discussed above.
Conzone fails to teach that: (re Claim 9) the release agent is dispersed in an aqueous carrier; and (re Claim 10) the release agent further comprises a pigment to impart color.  

The invention of Otsuka encompasses lubricating mold release agent. Otsuka teaches that the release agent is dispersed in an aqueous carrier (p. 3); and the release agent further comprises a pigment to impart color (p. 4).
In view of Otsuka, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Conzone to disperse the release agent in an aqueous carrier for the content of the release agent to be evenly dispersed; and to employ a pigment to impart color to ensure that the mold is coated with the agent.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conzone in view of Otsuka as applied to claim 10 above, and further in view of Rutile (https://en.wikipedia.org/wiki/Rutile, previously cited).
Re Claim 11. Conzone in view of Otsuka fails to specifically teach that the pigment is an inorganic pigment chosen from a rutile, spinel, hematite, or phosphate pigment.

Rutile discloses that rutile is a well-known pigment.
In view of Rutile, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Conzone in view of Otsuka to employ rutile as a pigment, since using a rutile in place of the pigment of Otsuka is a simple substitution of one known element for another which yields predictable results to one of ordinary skill in the art. See MPEP 2143.

Re Claim 12. The combination teaches where the pigment is substantially free of chromium compounds (Rutile, TiO2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

3/8/2021